24,



    OFFICE      OF THE All-ORNEY          GENERAL      OF TEXAS
                                AUSTIN




Honorablr Hoa*t L. MOlrn
county Attorarl
Mmlrr    Count7
Ehorlrr, Tuar                                    /A
Dear Sir1




                                                                  aaaary   JO,
1940,    rrhloh road8




                                               the ainrral  and
                                               at when rroh
                                         rrtoll,   but ham an
                                         an thrrr thousand

                              that thir trzpqrr          lltrr
                              of land elrlmla& suoh a#
                            and t&t       itr homartrad ohar-
                            not   in lrrrur.        Thrrr 18 ma0
                              upon 8aid traot whleh i8
        andrr 011 and gar lraar,                Ta r lo m r ea mo n
        or other   t&a owner        (who own8 both alarrrl
        and surfaor    rrtstsr)       rrntlrrrd      the ruriaaa
        matr     in thr traot rrpsrrtql~              and r0narrra
                                                                     245



gonorabla     Horer L. Yoee,     page 2


        tha rInera1 Intareet      *hIoh ha owned br-
        lon&ng to this traot separately          or along
        with alneral    Iat~rrata   balonging to othar
        traota than this hoaeateaa parorl.            &oh
        taxpafrr   indata    that ha 18 antltled        to
        the. lx a a p tlo   n
                         aroreeaia    frcia th a l88q 88r a
        ralaa of tha mineral lntareat        and iurfaor
        aatsta in thr traot,      thou     both wara not
        randarea end aea~errd to&ether but In aap-
        arate rendltlona.       Tha oombInaa ralua of
        both IS less than three thousand dOllare.”
            You also Indicate  In your brle,f that thr land
In question   is an urban hoasotead,  and that there la no
oontrorerey   concerning Its balng a hoaoetaad by reason
O$ Its ass for the purposes of a home.
           The Texas Constitution,   Saction           51, Artlola
mVf, daflnea a hoaeetead as tollor:a:
               Vha honestead,     not in a tom cr city,
        shall conelet of not more then two hundred
        sores of len:, vihlch mey be in ona or more
        paroela,  rlth the Iaprovomenta thereon;           the
        hc?aaetred in a olty,     town or village,      shall
        oonelst 0r lot, or lots,         not to axcqqa In
        value five thoueand dollars,         at the tise of
        their designation     as the hosestead,       without
        rrrarancr to the relaa of any laprorenente
        tharaon; provided,      that thr eama shall br
        aaad for the purposes of a horns, or as a
        place to uerolaa      the   celling    or buslnaes
        oi the head of a famlly; prowldad also,            that
        nny temporery renting or the honastaad shall
        not change tha oharaoter         of the aaae, when
        no other hoaeeteed has boon aCqUlr8d.'
                Seotlon la, Article VIII, of the Texas Conetl-
tatlon,      saoptad August 26, 1933, prorldaa In part as
r0im8       :
              Vhrqq Thousand Dollars   (3j,OCO.O0)
        of the leereerd taxable value of all reel-
        danoq homaatqads 88 IlOWdafinad by l&u
        shall ba exempt iron all taxation    for all
        State purpoeea; . . . . .II
.
                                                                        246



    8onorebla   HolDor L. Yams, 9~88 3


                 The tam “ree1d~no8 homeetaada* has ao-
    qairra a wall aqfinqameaning In our law, es dle-
    tInguIahIng    tha urban hooeateatl; tha homeateaa ohar-
    lotarletloa    of whloh era aoqulred by reason of Ita
    aeq for tha purposes of a home, frcie the arban home-
    stead whloh aoqalree      Its honaetead ltatua froa Its
    uea as a place to lxeroIea tha calling       or baaIneaa
    or the head of a family, the latter being known as
    a ~bualneae holraatead~.      Proa tha faata ltetra In
    Tour lattar,    lt Is lpperant that thr land In question
    is the taxpa~er’e    home8taaa because of Its ass for the
    purpoaer of a horns of the family, end It Is our opinion
    that  tha   mera produotlon of gas from eafa tract woala
    not deprive it of its statue as a W?aIdenOI homestead*
    and convert it Into a RbusInees homeetsad.*
                It Is will eattlad     ln this stats that thq
    homestead Intercat    In the reeIdanoa homestead of the
    family extends to the sIasrala       In place,    1ncludInng
    uie oil and gee, as well as the aurfaca aatate,           ana
    tha lxeoutlon of an oil end gas lt-.aaa does not drprlte
    the mlnerala rrteinad by the Rraator of thaIr homestead
    charaatm.     !Wine 18. ;dille (C. C. A. 19 3) 67 F. (26)
    840; Crlseom vs. Anderson (Sap. Ct. 1535 3 79 F. W. (26)
    619; Cats8 vs. Groan (T. C. A. 1938) 114 6. S. (2d) 592;
    Gulf Froduetlon Co. vs. Contlnsntal         Oil Co. (Sup. Ct.
    1939) 132 s. c;. (26) 553.      In Dane vs. XIlla,       eupra,
    which hem been favorably     cited by Texas courts,       it was
    bald th4t tha hoa6atead cheraotcr        c0ntia0a    with respect
    to the poseIbllIty    of reverter,    as well as th4 r6served
    royalty,  aftrr an 011 and Ema lease was rxeautad coterlug
    tha homeetaad.
                 The exanptlon oontainra in Seotlon la, Article
    VIII, or the Constitution,        to the extent of the epecIfIed
    taxable valua, Is ebeolu:e and Is as broad as tha rseIaence
    hoaeet~ed Itself,       es now defined by lsw, which under the
    decided oaeae includes        the feinrrale in place as well as
    the eur fea     latet~.
                      6         It la the feet that the property
    oonetltutae     a residence    homestead, rather than say tar-
    tlculer    fora! of rendition    which lntl~lee    the homestoad
    claimant to mch uemptlon.            It was rulrd by tiA8 arpart-
    neat In conference       opinion Xo. 2925, datad Daly 12, 1933,
    addreeeed to Eicnorebla Gao. R. Sheppard, appearIn@ in
    Vol. 65, pees 262, that tuticlr          VIII, Seotlon la, Is
Honorable   Boaor i..   Uoea , wer   4


aalf-•x+utIng!       end In a lrttar    o9InIor1 detrd June 6,
1935,   la 3r ~ea ea to lionorabl~  Carry Lagott, lettar   book
TOI. 364, paer 790, it wea ruled that if property Is
w foot a reeldonoa hoaaataad,         it la exrapt from all
eteta taxation,     whathrr rrndrrrd or oarandarad.

           It Is our opinion that a taxpafar la entltlad
to tha oonatItntIonal   lxasptlon   prorldrd In fitior
7111, Seotloa le. of tha Taxes ConetItutIon,      on a tract
of ‘land whloh Is in fact hla reeIdenor hoaeataad,     upon
thr ooeblxea or ageraeatr    valor of toth tha mIneral and
eurfaaa eatatae in such traot,     to the extent of 53,000.00
of the eeeeeeed taxable ral~e of the whola, although they
my have been renderad reparately.
                                          Yoare very truly
                                     ATTCRKEY
                                            GiTiFAL OF T,ZAS


                                     BY
                                                       AasIstf2nt




             h--b
             ATTORNXY
                    GENERAL
                          OF TEXAS